
	

116 S2484 IS: Keeping Our Commitment to Overseas Veterans Act of 2019 
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2484
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2019
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the authority for operation of a Department of
			 Veterans Affairs regional office in Manila, the Republic of the
			 Philippines, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Keeping Our Commitment to Overseas Veterans Act of 2019 .
		2.Extension of authority for operation of Department of Veterans Affairs regional office in Manila,
 the Republic of the Philippines, and for other purposesSection 315(b) of title 38, United States Code, is amended by striking September 30, 2019 and inserting September 30, 2020. 